DETAILED ACTION
The Reasons for Allowance is in response to the RCE filed on 9/1/21. 

The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action.
The prior office actions are incorporated herein by reference.  In particular, the observations with respect to claim language, and response to previously presented arguments.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/1/21 has been entered.
 
Allowable Subject Matter
Claims 1-3, 5-10, 12-17, 19-20 are allowed.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ryan Davis (Reg # 68,412) on 10/13/21.

This application has been amended as follows:
AMENDMENTS TO THE CLAIMS:


1.	(Currently Amended)  A method comprising:

monitoring a first load on the first server and a second load on the second server;
receiving a third flow to be distributed to the first server according to the static rule; 
determining, via the monitoring, the first server is running at capacity;
establishing an exception to the static rule to yield an exception rule based on the first server running at capacity, one or more characteristics of the third flow being associated with a third server separate from the first server and second the second server, and an amount of data needed for storage at a flow table of a switch in response to distributing the third flow to the third server, wherein the flow table includes exceptions to static rules for forwarding a plurality of flows without maintaining state information for all of the plurality of flows;
distributing the third flow to the third server with capacity according to the exception rule before the static rule; and
storing the flow table for the third flow at the switch in response to application of the exception rule to the third flow, wherein the switch refrains from storing a static rule flow table for the static rule.

4. (Canceled).

8.	(Currently Amended)  A system comprising:
	a processor; and
	a computer-readable storage device storing instructions which, when executed by the processor, cause the processor to perform operations comprising:
	establishing a static rule to distribute a first flow to a first server and a second flow to a second server;
	monitoring a first load on the first server and a second load on the second server;
	receiving a third flow to be distributed to the first server according to the static rule;

	establishing an exception to the static rule to yield an exception rule based on the first server running at capacity, one or more characteristics of the third flow being associated with a third server separate from the first server and second the second server, and an amount of data needed for storage at a flow table of a switch in response to distributing the third flow to the third server, wherein the flow table includes exceptions to static rules for forwarding a plurality of flows without maintaining state information for all of the plurality of flows;
	distributing the third flow to the third server with capacity according to the exception rule before the static rule; and
	storing the flow table for the third flow at the switch in response to application of the exception rule to the third flow, wherein the switch refrains from storing a static rule flow table for the static rule.

11. (Canceled).

15.	(Currently Amended)  A non-transitory computer-readable storage device storing instructions which, when executed by a processor, cause the processor to perform operations comprising:
	establishing a static rule to distribute a first flow to a first server and a second flow to a second server;
	monitoring a first load on the first server and a second load on the second server;
	receiving a third flow to be distributed to the first server according to the static rule;
	determining, via the monitoring, the first server is running at capacity;
	establishing an exception to the static rule to yield an exception rule based on the first server running at capacity, one or more characteristics of the third flow being associated with a third server separate from the first server and second the second server, and an amount of data needed for storage at a flow table of a switch in response to distributing the third flow to the third 
	distributing the third flow to the third server with capacity according to the exception rule before the static rule; and
	storing the flow table for the third flow at the switch in response to application of the exception rule to the third flow, wherein the switch refrains from storing a static rule flow table for the static rule.

18. (Canceled).

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1-3, 5-10, 12-17, 19-20 are allowed in view of the reasons argued by applicant remarks filed 9/1/2021, and dependent claims depend upon one of the above-mentioned allowed claims and are therefore allowed by virtue of their dependencies.
Reasons for Allowance is not required in this office communication as applicant's reply make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e).
Examiner performed updated search and additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious all the steps disclosed in the claims 1-3, 5-10, 12-17, 19-20 with proper motivation at or before the time it was effectively filed.
Therefore, claims 1-3, 5-10, 12-17, 19-20 are hereby allowed in view of applicant remarks filed 9/1/2021 persuasive arguments.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HITESH R PATEL whose telephone number is (571)270-5442.  The examiner can normally be reached on Monday-Friday 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 571-270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 



/Hitesh Patel/Primary Examiner, Art Unit 2419                                                                                                                                                                                                        
10/14/21